DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the application number 16/790394 filed on February 13, 2020
Preliminary Amendment
A preliminary amendment was filed and accepted on May 29, 2020.  
Claim 1 is cancelled.
Claims 2 – 21 are added.
Claims 2 – 21 are pending.
Priority
This application is a continuation of prior-filed application No.15/422137 (now U.S. Patent 10,581,854) filed on February 1, 2017 and is claiming the benefit thereof.  Prior-filed application No.15/422137 was a continuation –in-part claiming the benefit of prior-filed application No. 15/015592 which was filed on 02/04/2016 and claimed benefit of 14/330025 (now patent 9,325,702) which was filed on 07/14/2014 and claimed benefit of 13011739 (now patent 8806592) which was filed on 01/21/2011, which in turn claimed benefit if 13011587 (now patent 8789153) which was filed on 01/21/2011, which claims benefit of provisional application 61298551 filed on 01/27/2010.
Prior filed application No.15/422137 was a continuation –in-part claiming the benefit of prior-filed application No. 13/736944 which was filed on 01/09/2013 and claimed benefit of 13669123 (now patent 8589459) which was filed on 11/05/2012, which claimed benefit of 12938245 (now patent 8341236) which was filed on 11/02/2010 and claimed benefit of provisional application 61257190 filed on 11/02/2009.
et seq.).  For the instant application, independent claims 2 and 12 recite limitation(s) “transmitting to the second user device a one-time password derived at least in part from 1) a secret shared with the web server and 2) details of the transaction” which is disclosed in prior application 15/015592 but not in prior application 13/736944.  The independent claims recite limitations “receiving, from a first slave server, a first message originating from the first user device and passing through the first slave server, the message indicating a travel time of the first message from the first user device to the first slave server; and  receiving, from a second slave server, a second message originating from the second user device and passing through the second slave server, the second message indicating a travel time of the second message from the second user device to the second slave server; and based on the travel times indicated in the first and second messages, estimating the geographic proximity of the first and second user devices” which is disclosed in prior application 13/736944 but not in prior application 15/015592.  As priority is determined based on the claims, and neither of the parent applications of prior filed application 15/422137 fully disclose the recited limitations of the independent 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2020 was filed after the mailing date of the filing of the application on 02/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 3, 8 – 16, and 18 - 21 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being un-patentable over claims 1 - 18 of U.S. Patent 10,581,834.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional non-statutory obviousness-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 2:
Application 16/790394
U.S. Patent 10,581,834
2. A computerized system, comprising: a processor; and memory, the memory holding instructions that, when executed by the processor, cause the system to perform operations including:
14. A computerized system, comprising: 
a processor; and memory, the memory holding instructions that, when executed by the processor, cause the system to: 
receiving, from a web server, a request for a transaction initiated at a first user device;
receive from a web server a request for a transaction initiated at a user device; 

transmit to the user device or to a second user device a one-time password derived from 1) a secret shared with the web server and not shared with the second user device, and 2) details of the transaction;
receiving, from a first slave server, a first message originating from the first user device and passing through the first slave server, the message indicating a travel time of the first message from the first user device to the first slave server; and
receive from one or more slave servers one or more messages originating from the user device and passing respectively through the one or more slave servers, and

receiving, from a second slave server, a second message originating from the second user device and passing through the second slave server, the second message indicating a travel time of the second message from the second user device to the second slave server; and
Claim 16: receive from the one or more slave servers a second set of one or more messages originating from the second user device and passing respectively through the one or more slave servers, each of the messages indicating a time of travel of the respective message from the second user device to the respective one of the slave servers
based on the travel times indicated in the first and second messages, estimating the geographic proximity of the first and second user devices.
based on the one or more times of travel indicated in the one or more messages, estimate a location of the user device.

It is clear that all of the elements of the instant application 16/790394 (herein ‘394) claim 2 are to be found in U.S. Patent 10,581,834 (herein ‘834) claims 14/16 (as the instant application ‘394 claim 2 fully encompasses ‘834 claims 14/16).  The difference between ‘394 claim 2 and ‘834 claims 14/16 lies in In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘394 claim 2 is anticipated by claims 14/16 of ‘834, it is not patently distinct from ‘834 claims 14/16.
In regard to claim 3, see claim 17 of ‘834.
In regard to claim 5, see claim 18 of ‘834.
In regard to claim 6, see claim 8 of ‘834.
In regard to claim 8, see claim 13 of ‘834.
In regard to claim 9, see claim 18 of ‘834.
In regard to claim 10, see claim 15 of ‘834.
In regard to claim 11, see claim 5 of ‘834.
In regard to claim 12:
Application 16/790394
U.S. Patent 10,581,834
12. A method, comprising:
1 or 6: A method, comprising:
receiving, from a web server, a request for a transaction initiated at a first user device;
receiving from a web server a request for a transaction initiated at a user device;
transmitting, to a second user device, a one-time password derived at least in part from 1) a secret shared with the web server, and 2) details of the transaction;
transmitting to the user device a one-time password derived from 1) a secret shared with the web server and not shared with the user device, and 2) details of the transaction
receiving, from a first slave server, a first message originating from the first user device and passing through the first slave server, the message 


Claim 7: receiving from the one or more slave servers a second set of one or more messages originating from the second user device and passing respectively through the one or more slave servers, each of the messages indicating a time of travel of the respective message from the second user device to the respective one of the slave servers; and 
based on the travel times indicated in the first and second messages, estimating the geographic proximity of the first and second user devices.
based on the one or more times of travel indicated in the one or more messages, estimating a location of the user device

It is clear that all of the elements of the instant application 16/790394 (herein ‘394) claim 12 are to be found in U.S. Patent 10,581,834 (herein ‘834) claims 1/6/7 (as the instant application ‘394 claim 12 fully encompasses ‘834 claims 1/6/7).  The difference between ‘394 claim 12 and ‘834 claims 1/6/7 lies in the fact that the ‘834 claims includes many more elements and is thus much more specific.  Thus the invention of claim 1/6/7 of the ‘834 patent is in effect a “species” of the “generic” invention of ‘394 claim 12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘394 claim 12 is anticipated by claims 1/6/7 of ‘834, it is not patently distinct from ‘834 claims 1/6/7.
In regard to claim 13, see claim 9 of ‘834.
In regard to claim 14, see claim 3 of ‘834.
In regard to claim 15, see claim 12 of ‘834.
In regard to claim 16, see claims 2 and 8 of ‘834. 
In regard to claim 18, see claim 4 of ‘834.
In regard to claim 20, see claim 10 of ‘834.
In regard to claim 21, see claim 5 of ‘834.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 – 21 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to a computerized system for transaction authentication wherein the system comprises a web server, a first user device, a second user device,  and one or more slave servers connected via a communication network so that a transaction request initiated at the first user device is responded to by the web server with a one-time password and details of the transaction, and thereafter the web server receives one or more messages originating from the first user device and the second user device and passing respectively through the one or more slave servers, each of the messages indicating a time of travel of the respective message from the user 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moas et al. (U.S. 2010/0180328 A1; herein referred to as Moas) in view of Edge et al. (U.S. 2012/0202517 A1; herein referred to as Edge) in further view of Zhang (U.S. 2015/0156267 A1; herein referred to as Zhang).
In regard to claim 2, Moas teaches a computerized system, comprising (“. . . An authentication system and method axe provided, the method comprising . . . – abstract): a processor (“ . . . The present invention is particularly suited to implementation as computer software implemented by a server, workstation or laptop computer . . .” ¶ [0036]); and
memory(“ . . . a storage medium for storing processor readable code such as a floppy disk, hard disk, CD ROM, magnetic tape device or solid state memory device . . .” ¶ [0036]), the memory holding instructions that, when executed by the processor (“ . . . Aspects of the present invention encompass computer software implementable on a programmable device . . .” ¶ [0036]), cause the system to perform operations including (“ . . . FIGS. 1 to 4 represent processes of an authentication method. . .” ¶ [0045]):
receiving, from a web server (e.g. via client site 2 – see Fig. 5 authentication server 4), a request for a transaction (see ¶ [0026 ] “ . . . The invention provides an authentication system for granting permission to a user having a user device to perform a transaction, the system comprising . . . ; see  ¶ [0083] “ . . . The client site 2 uses an authentication server 4 in order to authenticate users of the client site 2 before allowing access to the site or before allowing certain transactions to occur, such as purchasing goods or services ” ) initiated at a first user device (see  ¶ [0081], Fig. 5“ . . . Referring now to FIG. 5, a user device 1, in this case a WAP enabled mobile communication device such as a mobile telephone, is connected by a network connection to a client site 2. The client site is typically a web site that requires secure access because, for example its content is supported by subscriptions, or the site is used for payment transactions for the purposes of goods or services. The client site may also belong to a bank or other financial institution where security and user authentication is particularly important. The client site may be a single web page or more usually a series of linked pages that may be hosted on a single server or a plurality of unrelated servers connected by the Internet . . .”);  
transmitting, to a second user device ((see ¶ [0017] “ . . . A secret is shared between a mobile and a home device. A remote device determines whether the mobile device can connect to the remote device by concurrently sending a challenge to the mobile and home devices and comparing the results . . .”), a one-time password  (see ¶ [0018] “ . . . A transaction authentication number, or TAN, is used by some online banking services as a form of single use passwords to authorize financial transactions  . . .”) derived at least in part from 1) a secret shared with the web server(e.g. PIN – example of a secret key) (see  ¶ [0046] (“ . . . a one-time password (OTP) is generated by an OTP function on the basis of a PIN, which is an example of a secret key, and a transaction number, which is an example of a transaction specific code. The transaction number identifies the transaction in which the OTP will be used to authenticate the user. The transaction number is typically provided to the user or user device when a request is made by the user to access a particular service or an Internet site . . .” ¶ [0046]), and 2) details of the transaction (e.g. via a transaction number) (see {¶ [0052], ¶ [0053], ¶ [0071]} (“. . . a transaction code or transaction number is generated for each transaction . . .” ¶ [0052];” . . . The PIN and transaction number are the inputs to an OTP function (see FIG. 1). . . . “ ¶ [0053];”. . . the server uses the reverse OTP function, the received OTP and the transaction number and compares PINs, or alternatively the authentication is achieved using the stored PIN and the received OTP in the reverse OTP function and compares the resultant transaction number with the transaction number associated with that transaction . . .” ¶ [0071]).
Moas fails to expclitly teach receiving, from a first slave server, a first message originating from the first user device and passing through the first slave server, the message indicating a travel time of the first message from the first user device to the first slave server; and receiving, from a second slave server, a second message originating from the second user device and passing through the second slave server, the second message indicating a travel time of the second message from the second user device to the second slave server; and based on the travel times indicated in the first and second messages, estimating the geographic proximity of the first and second user devices.  However Edge teaches receiving, from a first slave server (e.g. set of location servers aka computing device(s) in Fig. 1), a first message originating from the first user device (e.g. mobile device 104 in Fig. 1 aka SET) and passing through the first slave server(“ . . . a mobile device may transmit a first message to an authorizing location server such as the H-SLP for the SET indicating a first set of location servers, and in , the message indicating a travel time of the first message from the first user device to the first slave server(“ . . . such a location may be estimated from a hybrid system in which a position of a mobile device is determined from a combination of at least: i) a time measurement that represents a time of travel of a message between the mobile device and a communication system (e.g. a base station, Femtocell, Home Base Station, Wireless LAN Access Point); and, ii) a time measurement that represents a time of travel of an SPS signal . . . “¶ [0040]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method, system and product that enables a mobile device to obtain location information by sending messages to a set of location servers and using a time of travel calculated from the message to estimate the location of the mobile device, as taught by Edge, into a method, system and product which provides an authentication of one or more devices by generating a one-time password consisting of a PIN, which is a secret key, and a transaction number / code which is generated from details of the transaction, as taught by Moas.  Such incorporation provides an improved authentication model that can use geographic location as a parameter for determining the authorization of the transaction.
The combination of Moas and Edge fails to explicitly teach and receiving, from a second slave server, a second message originating from the second user device and passing through the second slave server, the second message indicating a travel time of the second message from the second user device to the second slave server; and based on the travel times indicated in the first and second messages, estimating the geographic proximity of the first and second user devices.  However Zhang teaches and receiving, from a second slave server (e.g. server 10), a second message originating from the second user device (e.g. client device20B) (“. . . server 10 exchanges information with one or more , and passing through the second slave server (“ . . . During the course of implementing the task and upon completion of the task, client devices 20 update their respective progress information (such as location information and additional information items) to server 10 . . .” ¶ [0023]) the second message indicating a travel time of the second message(“ . . . Generally, the time difference between the assignment of the task and the receipt of the first message is associated with the time duration used by the user of the first client device to complete the assigned task . . . ” ¶ [0030]) from the second user device(e.g. second client device) (“ . . . a subtask of the task is assigned to a second client device, such that the first client device and the second client device work together to implement the task. An update of a current geographical location is received (112A) regularly from the first client device and the second client device, respectively. The computational device manages (112B) the progress of the task by monitoring the updates of the current geographical locations of the first client device and the second client device . . .” ¶ [0033]) to the second slave server (“. . . When the computational device is server 10, it receives geographical location information from one or more client devices 20 and manages a task that is assigned to be completed by users of the one or more client devices 20  . . .” ¶ [0025]); and based on the travel times indicated in the first and second messages (“. . . the threshold distance is a fixed distance predetermined by the computational device, and in some embodiments, the threshold distance is determined by the second user and uploaded by second client device 20A to the computational device. In some implementations, the location information of first client device 20A and the location information of second client device 20A are obtained at regular intervals, and it is determined in real , estimating the geographic proximity of the first and second user devices  (“ . . . The computational device manages (112B) the progress of the task by monitoring the updates of the current geographical locations of the first client device and the second client device. Specifically, in some implementations not reflected in FIGS. 1A-1D, the computational device determines that the first client device is located within a first predetermined region according to location information received from the first client device, and that the second client device is located within a second predetermined region according to location information received from the second client device . . .” ¶ [0033]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method, system and product for sharing location information of client devices and managing tasks according to the location information, as taught by Zhang, into a method, system and product which provides an authentication of one or more devices by generating a one-time password consisting of a PIN, which is a secret key, and a transaction number / code which is generated from details of the transaction, and also obtaining location information for the devices by sending messages to a set of location servers and using a time of travel calculated from the message to estimate the location, as taught by the combination of Moas and Edge.  Such incorporation enables the authentication process to identify a second client device’s location which can enhance authentication options.
In regard to claim 3, the combination of Moas and Edge fails to explicitly teach wherein the first and second user devices are reciprocal slaves.  However Zhang teaches wherein the first and second user devices are reciprocal slaves (e.g. first client device and second client device complete assigned task together) (“. . . first client device 20A is determined to be located substantially close to a predetermined location (i.e., a task performance location), and a reward attribute is therefore assigned 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method, system and product for sharing location information of client devices and managing tasks shared by the two clients according to the location information, as taught by Zhang, into a method, system and product which provides an authentication of one or more devices by generating a one-time password consisting of a PIN, which is a secret key, and a transaction number / code which is generated from details of the transaction, and also obtaining location information for the devices by sending messages to a set of location servers and using a time of travel calculated from the message to estimate the location, as taught by the combination of Moas and Edge.  Such incorporation enables the authentication process to identify a second client device’s location which can enhance authentication options by enabling two client devices to be part of the authentication process.
In regard to claim 4, the combination of Moas, Edge and Zhang teaches wherein the first slave server (e.g. first set of location servers)  and the second slave server (e.g. second set of location servers) are different slave servers (see Edge ¶ [0041] “. . . a mobile device may transmit a first message to an authorizing location server such as the H-SLP for the SET indicating a first set of location servers, and in 
The motivation to combine Edge with Moas is described for the motivation of claim 2 and is incorporated herein.  Additionally, Edge provides more path options for determining estimations of locations of devices. 
In regard to claim 5, the combination of Moas, Edge and Zhang teaches wherein estimating the location of the user device comprises estimating an absolute geographic location of the user device (“. . . A "location" or "location estimate" as referred to herein may refer to information associated with the whereabouts of an object or thing (e.g. a SET) according to a point of reference. Here, for example, such a location may be represented as geographic coordinates such as latitude and longitude. Alternatively, such a location may be represented as a street address, municipality or other governmental jurisdiction, postal zip code and/or the like . . .”Edge - ¶ [0040]).
The motivation to combine Edge with Moas is described for the motivation of claim 2 and is incorporated herein.  Additionally, the incorporation of Edge provides an improved authentication model that can use the absolute geographic location as a parameter for determining the authorization of the transaction.
In regard to claim 6, the combination of Moas, Edge and Zhang teaches wherein the computerized system further comprises a master server (e.g. authentication server) (“. . . download the OTP application from a secure location on the communication system controlled by the authentication server . . .”{Moas - ¶ [0047]};” . . . where the OTP application is pre-installed on a user device, the OTP application may need to be registered at the authentication server. Registration can conveniently be performed by using a registration security code provided with the user device when purchased. The security code may be supplied to the authentication server, together with user identification details in order to associate the OTP application (and therefore the OTP function or , and the operations are performed by a processor at the master server ;” . . . The unique OTP functions may be created in a batch process by a `function generator` module provided by the authentication server . . .”{Moas - ¶ [0057]}.
In regard to claim 8, the combination of Moas, Edge and Zhang teaches wherein estimating the geographic proximity of the first user device (see Edge ¶ [0033] as described for the rejection of claim 2 and is incorporated herein) includes estimating a relative location of the first user device to the first slave server (“. . . Reference CV This parameter provides a Reference Point Point Id Id and is used to indicate that the requested position estimate may be expressed relative to a reference position (relative position). This parameter may be included when the SET requests a relative location estimate and may otherwise be absent. The SLP may reject the request by sending a SUPL END if unable to support location relative to the provided reference point. NOTE: The reference point is defined via its unique Id and not via coordinate points . . . “Edge ¶ [0155], Table 1)., and wherein estimating the geographic proximity of the second user device (see Edge ¶ [0033] as described for the rejection of claim 2 and is incorporated herein) includes estimating a relative location of the second user device to the second slave server (see Edge ¶ [0155], Table 1 as described above).
The motivation to combine Edge with Moas is described for the rejection of claim 2 and is incorporated herein.  Additionally, such incorporation provides an improved authentication model that can use a relative location as a parameter for determining the authorization of the transaction.
In regard to claim 9, the combination of Moas, Edge and Zhang teaches wherein estimating the geographic proximity of the first and second user devices (see Edge ¶ [0033] as described for the rejection of claim 2 and is incorporated herein) includes estimating the geographic proximity of the first and second user devices with respect to each other (see Zhang - ¶ [0050] “ . . . a distance and a relative location between the first and second client devices are calculated based on the longitude and latitude information of first client device 20A and second client device 20B. The relative location 
The motivation to combine the references is described for the rejection of claim 2 and is incorporated herein.  Additionally, Zhang provides several proximity estimations between the devices. 
In regard to claim 12, Moas teaches a method, comprising (“. . . An authentication system and method axe provided, the method comprising . . . – abstract):
receiving, from a web server (e.g. via client site 2 – see Fig. 5 authentication server 4), a request for a transaction (see ¶ [0026],  ¶ [0083] as described for the rejection of claim 2 and is incorporated herein) initiated at a first user device(see  ¶ [0081], Fig. 5; as described for the rejection of claim 2 and is incorporated herein)
transmitting, to a second user device ((see ¶ [0017] as described for the rejection of claim 2 and is incorporated herein), a one-time password   (see ¶ [0018] as described for the rejection of claim 2 and is incorporated herein) derived at least in part from 1) a secret shared with the web server (e.g. PIN – example of a secret key) (see ¶ [0046] as described for the rejection of claim 2 and is incorporated herein), and 2) details of the transaction (e.g. via a transaction number) (see {¶ [0052], ¶ [0053], ¶ [0071] as described for the rejection of claim 2 and is incorporated herein).
Moas fails to expclitly teach receiving, from a first slave server, a first message originating from the first user device and passing through the first slave server, the message indicating a travel time of the first message from the first user device to the first slave server; and receiving, from a second slave server, a second message originating from the second user device and passing through the second slave server, the second message indicating a travel time of the second message from the second user device to the second slave server; and based on the travel times indicated in the first and second messages, estimating the geographic proximity of the first and second user devices.    However Edge teaches receiving, from a first slave server (e.g. set of location servers aka computing device(s) in Fig. , a first message originating from the first user device (e.g. mobile device 104 in Fig. 1 aka SET) and passing through the first slave server (see ¶ [0041]) as described for the rejection of claim 2 and is incorporated herein), the message indicating a travel time of the first message from the first user device to the first slave server (see ¶ [0040]) as described for the rejection of claim 2 and is incorporated herein)
The motivation to combine Edge with Moas is described for the rejection of claim 2 and is incorporated herein.
The combination of Moas and Edge fails to explicitly teach and receiving, from a second slave server, a second message originating from the second user device and passing through the second slave server, the second message indicating a travel time of the second message from the second user device to the second slave server; and based on the travel times indicated in the first and second messages, estimating the geographic proximity of the first and second user devices.    However Zhang teaches and receiving, from a second slave server (e.g. server 10), a second message originating from the second user device (e.g. client device20B) and passing through the second slave server (see ¶ [0023] as described for the rejection of claim 2 and is incorporated herein) the second message indicating a travel time of the second message (see ¶ [0030] as described for the rejection of claim 2 and is incorporated herein) from the second user device (e.g. second client device) (see ¶ [0033]) as described for the rejection of claim 2 and is incorporated herein) to the second slave server (see ¶ [0025]) as described for the rejection of claim 2 and is incorporated herein) ; and based on the travel times indicated in the first and second messages (see ¶ [0051]) as described for the rejection of claim 2 and is incorporated herein) estimating the geographic proximity of the first and second user devices (see ¶ [0033]) as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine Zhang with the combination of Moas and Edge is described for the rejection of claim 2 and is incorporated herein.
In regard to claim 13, the combination of Moas, Edge, and Zhang teaches wherein the first and second user devices are reciprocal slaves (e.g. first client device and second client device complete assigned task together) (see Zhang ¶ [0054] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Zhang with the combination of Moas and Edge is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 14, the combination of Moas, Edge and Zhang teaches wherein the first slave server (e.g. first set of location servers) and the second slave server (e.g. second set of location servers) are different slave servers (see Edge ¶ [0041] as described for the rejection of claim 4 and is incorporated herein).
The motivation to combine Edge with Moas is described for the rejection of claim4 and is incorporated herein.
In regard to claim 15, the combination of Moas, Edge and Zhang teaches wherein estimating the location of the user device comprises estimating an absolute geographic location of the user device (Edge - ¶ [0040]) as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Edge with Moas is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 16, the combination of Moas, Edge and Zhang teaches wherein the computerized system further comprises a master server (e.g. authentication server) (see Moas - ¶ ¶ [0047-0048] as described for the rejection of claim 6 and is incorporated herein), and the operations are performed by a processor at the master server (see ¶ [0057] as described for the rejection of claim 6 and is incorporated herein).
In regard to claim 18, the combination of Moas, Edge and Zhang teaches wherein estimating the geographic proximity of the first user device (see Edge ¶ [0033] as described for the rejection of includes estimating a relative location of the first user device to the first slave server (see Edge ¶ [0155], Table 1 as described for the rejection of claim 8 and is incorporated herein)), and wherein estimating the geographic proximity of the second user device (see Edge ¶ [0033] as described for the rejection of claim 2 and is incorporated herein) includes estimating a relative location of the second user device to the second slave server(see Edge ¶ [0155], Table 1 as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 8 and is incorporated herein.
In regard to claim 19, the combination of Moas, Edge and Zhang teaches wherein estimating the geographic proximity of the first and second user devices  (see Edge ¶ [0033] as described for the rejection of claim 2 and is incorporated herein)  includes estimating the geographic proximity of the first and second user devices with respect to each other (see Zhang - ¶ [0050] as described for the rejection of claim 9 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 9 and is incorporated herein.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moas et al. (U.S. 2010/0180328 A1; herein referred to as Moas) in view of Edge et al. (U.S. 2012/0202517 A1; herein referred to as Edge) in further view of Zhang (U.S. 2015/0156267 A1; herein referred to as Zhang) as applied to claims 2 – 6, 8 – 9, 12 - 16, and 18 –  19 in further view of Ursitti et al. (U.S. 2017/0311367 A1; herein referred to as Ursitti)
In regard to claim 7, the combination of Moas, Edge and Zhang teaches wherein estimating the geographic proximity of the first and second user devices (see Zhang- ¶ [0033] as described for the rejection of claim 2 and is incorporated herein).
is further based on a travel time of a third message transmitted between the user device to the master server.  However Ursitti teaches is further based on a travel time (e.g. time of arrival) of a third message (e.g. proximity detail data message) transmitted between the user device to the master server (see ¶ [0010] “. . . transmitting a location of a fixed meeting location, by a sender, from the first mobile device to the server, transmitting a connection request, by the sender, from the first user mobile device to the server, and transmitting the connection request from the server to the second user mobile device. When the connection request is accepted by a recipient, a device connection is established and the second user mobile device transmits to the server second user mobile device location data. The method also includes transmitting from the first user mobile device first user mobile device location data and the server determines at least a first initial distance. The method also includes transmitting proximity detail data from the server to the first and second user mobile devices. The proximity detail data includes at least one of estimated time of arrival, distance until user connection, distance between the first user mobile device and the fixed meeting location, distance between the second user mobile device and the fixed meeting location or the sum of the distance between the first user mobile device and the fixed meeting location and the distance between the second user mobile device and the fixed meeting location. The method also includes transmitting updated proximity detail data from the server to the first and second user mobile devices at predetermined intervals . . .”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method, system and product for location sharing between devices in communication with a server reporting TOA measurements to the devices, as taught by Ursitti,  into a method, system and product which provides an authentication of one or more devices by generating a one-time password consisting of a PIN, which is a secret key, and a transaction number / code which is generated from details of the transaction, and also obtaining location information for the 
In regard to claim 17, the combination of Moas, Edge and Zhang teaches wherein estimating the geographic proximity of the first and second user devices see Zhang- ¶ [0033] as described for the rejection of claim 2 and is incorporated herein).
The combination of Moas, Edge and Zhang fails to explicitly teach is further based on a travel time of a third message transmitted between the user device to the master server.  However Ursitti teaches is further based on a travel time (e.g. time of arrival) of a third message (e.g. proximity detail data message) transmitted between the user device to the master server (see ¶ [0010] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Ursitti with the combination of Moas, Edge and Zhang is described for the rejection of claim 7 and is incorporated herein.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moas et al. (U.S. 2010/0180328 A1; herein referred to as Moas) in view of Edge et al. (U.S. 2012/0202517 A1; herein referred to as Edge) in further view of Zhang (U.S. 2015/0156267 A1; herein referred to as Zhang) as applied to claims 2 – 6, 8 – 9, 12 - 16, and 18 – 19 in further view of Huesch et al. (U.S. 2015/0254672 A1; herein referred to as Huesch).
In regard to claim 10, the combination of Moas, Edge, and Zhang fails to explicitly teach wherein the content of the first message is derived from the one-time password.  However Huesch teaches wherein the content (e.g. online banking credentials) of the first message (e.g. transmit the online banking credentials)  is derived from the one-time password  (“. . . the user may enter their online 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method, system and product for processing authorization requests, particularly to processing payment authorization requests for payment transactions to be conducted via a data communications network, as taught by Huesch, into a method, system and product which provides an authentication of one or more devices by generating a one-time password consisting of a PIN, which is a secret key, and a transaction number / code which is generated from details of the transaction, and also obtaining location information for the devices by sending messages to a set of location servers and using a time of travel calculated from the message to estimate the location, and therein sharing location information of client devices and managing tasks shared by the two clients according to the location information as taught by the combination of Moas, Edge, and Zhang.  Such incorporation provides more information of the transaction to create the on-time password.
In regard to claim 20, the combination of Moas, Edge, and Zhang fails to explicitly teach wherein the content of the first message is derived from the one-time password.  However Huesch teaches wherein the content (e.g. online banking credentials) of the first message (e.g. transmit the online banking credentials) is derived from the one-time password (see Huesch -” ¶ [0144] as described for the rejection of claim 10 and is incorporated herein).
The motivation to combine Huesch with the combination of Moas, Edge, and Zhang is described for the rejection of claim 10 and is incorporated herein.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moas et al. (U.S. 2010/0180328 A1; herein referred to as Moas) in view of Edge et al. (U.S. 2012/0202517 A1; herein referred to as Edge) in further view of Zhang (U.S. 2015/0156267 A1; herein referred to as Zhang) as applied to claims 2 – 6, 8 – 9, 12 - 16, and 18 – 19 in further view of Baentsch et al. (U.S. 2009/0265776 A1; herein referred to as Baentsch).
In regard to claim 11, the combination of Moas, Edge, and Zhang teaches wherein the one-time password is derived in part from one or more details of the transaction (The disclosure can be found in {¶ [0052], ¶ [0053], ¶ [0071]} and is described for the rejection of claim 2 (upon which this claim depends) and is incorporated herein).
The combination of Moas, Edge, and Zhang fails to explicitly teach details including a type of the transaction and an amount of the transaction.   However, Baentsch teaches details including a type of the transaction and an amount of the transaction (“. . . Various other information can be included in authentication messages X for use in such trust level calculations. For instance, the IP address of the user computer that the server claims to be in contact with, and/or details of a transaction type, amount, recipient, etc., can be included in message X. The security logic 12 can be configured to assess such information by comparing with information pre-stored in memory 10 and/or applying an algorithm accounting for multiple indicators, including authentication frequency, time of day, etc., to generate a resultant trust level t for communication to the server in the authentication response. . . “¶ [0045]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s application to incorporate a method, system and product for authenticating communication between a user computer and server via the use of authentication messages to establish a trust level adequate to complete a transaction, as taught by Baentsch, into a method, system and product which provides an authentication of one or more devices by generating a one-time password consisting of a PIN, which is a secret key, and a transaction number / code which is generated from 
In regard to claim 21, the combination of Moas, Edge, and Zhang teaches wherein the one-time password is derived in part from one or more details of the transaction (The disclosure can be found in {¶ [0052], ¶ [0053], ¶ [0071]} and is described for the rejection of claim 2 (upon which this claim depends) and is incorporated herein).
The combination of Moas, Edge, and Zhang fails to explicitly teach details including a type of the transaction and an amount of the transaction.  However, Baentsch teaches details including a type of the transaction and an amount of the transaction (see ¶ [0045] as described for the rejection of claim 11 and is incorporated herein).
The motivation to combine Baentsch with the combination of Moas, Edge, and Zhang is described for the rejection of claim 11 and is incorporated herein.
Conclusion
There are prior art of record which are not relied upon but are considered pertinent to applicant’s disclosure.  These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES N FIORILLO/Examiner, Art Unit 2444